Exhibit 10.2

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




FIRST AMENDMENT TO COMMERCIAL MANUFACTURING AND SUPPLY AGREEMENT




This First Amendment to the Commercial Supply Agreement (as defined below) (the
"First Amendment") is made and entered into as of 12th day of September 2014
(“First Amendment Effective Date”).


BETWEEN:


(1)    Alkermes Science One Limited, a company incorporated under the laws of
Ireland, having its registered office at Connaught House, 1 Burlington Road,
Dublin 4, Ireland, which has changed its name to Daravita Limited (“Daravita”);
AND


(2)    Zogenix, Inc., a Delaware corporation, having its principal place of
business at 12400 High Bluff Drive, Ste. 650, San Diego, California, USA 92130
(“Zogenix”).


RECITALS:


WHEREAS Alkermes Pharma Ireland Limited (“APIL”) and Zogenix entered into a
commercial manufacturing and supply agreement on November 2, 2012 (“Commercial
Supply Agreement”), wherein APIL would supply Zogenix commercial quantities of
the Commercial Product, on the terms and conditions set forth in the Commercial
Supply Agreement (capitalized terms used in this First Amendment but not defined
herein shall have the meaning set forth in the Commercial Supply Agreement); and
WHEREAS on May 8, 2014, pursuant to Clause 21.1 of the Commercial Supply
Agreement, APIL assigned all of its rights and obligations to the Commercial
Supply Agreement to its Affiliate, Daravita; and


WHEREAS Zogenix and Daravita desire to amend the Commercial Supply Agreement as
set forth herein, subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Daravita and Zogenix hereby agree as follows:


1.
Amendments. As of the First Amendment Effective Date, Daravita and Zogenix
hereby amend the following sections of the Commercial Supply Agreement:



1.1.
The following definitions are as set forth below:



“ “Altus” means Altus Formulation Inc., and its successors, assigns or
transferees under the Altus Agreement.”



1

--------------------------------------------------------------------------------





“ “Altus Agreement” means (a) as of the First Amendment Effective Date, the
Development and Option Agreement dated November 1, 2013 between Altus and
Zogenix, as amended or supplemented pursuant to the terms thereof (the “D&O
Agreement”), and (b) following the exercise by Zogenix of the Option under the
D&O Agreement, includes the License Agreement (as defined in the D&O Agreement),
as amended or supplemented pursuant to the terms thereof (the “Altus License
Agreement”).”


“ “Altus Product” means Licensed Product (as defined in the Altus Agreement).”


“ “Option” means the option set forth in Section 2.2 of the D&O Agreement.”


1.2.
Clause 17.1 as set forth below:



“ Term. This Agreement shall be deemed to have come into force on the Effective
Date and, subject to the rights of termination outlined in this Clause 17 and
the provisions of applicable laws, will continue in force until the expiry or
termination of the License Agreement (the “Term”).


1.3.
A new Clause 17.3 as set forth below:



“17.3    Termination by Zogenix. Following initiation of the commercial launch
of the Altus Product in the Territory and Zogenix’s decision to cease
commercializing the Product in the Territory, Zogenix will be entitled to
terminate this Agreement by twelve (12) months prior written notice to Alkermes.
For clarity, if Zogenix does not exercise the Option under the D&O Agreement,
Zogenix shall not be entitled to terminate this Agreement pursuant to this
Clause 17.3.”


1.4.
A new Clause 17.4 as set forth below:



“17.4    Termination by Alkermes. Following initiation of the commercial launch
of the Altus Product in the Territory, if Zogenix [***] in any given calendar
quarter, then Alkermes will be entitled to terminate this Agreement by one
hundred eighty (180) days prior written notice to Zogenix.”


1.5.
A new Clause 18.3 as set forth below:



“18.3    Additional Consequences of Termination by Zogenix under Clause 17.3.
Notwithstanding Clause 18.2.3 above, in the event that Zogenix provides notice
of termination of this Agreement under Clause




***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------





17.3, and thereafter, but prior to the effective date of termination of this
Agreement (e.g., twelve (12) months thereafter), Zogenix decides to cease
commercializing the Product in the Territory, Zogenix may cancel any Confirmed
Orders but shall reimburse Alkermes for all costs (including raw material costs)
that Alkermes has incurred in connection with any such Confirmed Orders as well
as any reasonable costs that Alkermes has incurred in connection with the
preparation to manufacture Commercial Products based on forecasts delivered
prior to Alkermes’ receipt of the notice of termination pursuant to Clause 17.3.
Zogenix shall not be required to pay to Alkermes either the Initial Fee or the
Final Fee for any Confirmed Orders which are cancelled pursuant to this Clause
18.3. “


1.6.
Clause 21.1 as set forth below:



“The provisions of Clauses 16.2, 16.3, 16.4 and 16.5 of the License Agreement
shall apply mutatis mutandis. For clarity, the term “this Agreement” in such
provisions shall apply herein to this Agreement. “


2.
Good Faith Negotiations. Following exercise by Zogenix of the Option under the
D&O Agreement, Zogenix and Daravita shall discuss in good faith, through the
Supply Committee, any necessary adjustments to the provisions of Section 5
(Forecasting, Ordering and Capacity) to address the possible commercial sale of
the Altus Product in the Territory.



3.
Simultaneous Amendment to License Agreement. In connection with this First
Amendment, Daravita and Zogenix shall enter into an amendment to the License
Agreement.



4.
No Other Amendments. All other terms and conditions of the Commercial Supply
Agreement remain unchanged and continue to be in full force and effect.



5.
Counterparts; Signatures. This First Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute this First Amendment.
Signatures provided by facsimile transmission or in Adobe™ Portable Document
Format (PDF) sent by electronic mail shall be deemed to be original signatures.



6.
Governing Law; Jurisdiction. This First Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflict of laws rules, and shall be subject to the exclusive
jurisdiction of the State and Federal Courts located in New York, New York.









[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF Daravita and Zogenix have caused this First Amendment to be
executed by their duly authorized representatives to be effective as of the
First Amendment Effective Date.






DARAVITA LIMITED






By: /s/ Tom Riordan


Title: Director






ZOGENIX, INC.






By: /s/ Roger L. Hawley


Title: CEO













4

